DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,662,225 A to Wheeler (hereinafter “Wheeler”). 
For claim 1, Wheeler discloses a catcher's mitt, comprising: 
a catching side defining a thumb edge and a finger edge (see annotated fig. 2 of Wheeler below), 

    PNG
    media_image1.png
    538
    601
    media_image1.png
    Greyscale

the catching side comprised of a leather piece formed of leather (col. 3, lines 38-56). 
Wheeler does not specifically disclose that mechanics of the leather piece being unaltered throughout.
However, the catcher’s mitt of Wheeler still reads on the claim because the leather of the leather piece of the catching side is not considered altered in that the neoprene material is impregnated into the leather (col. 3, lines 12-20) and one of ordinary skill in the art would understand that the mechanics in question relate to those of the entire catching side of the catcher’s mitt, including areas outside and inside of the barrier 12a. These outer and inner areas remain unaltered, and their mechanics as well, including: the stress and strain, the play, the rebound characteristics when impacted by a ball, the pliability, and frictional characteristics remain unaltered. Further, as shown in fig. 2 and fig. 3 of Wheeler, the barrier 12a is relatively thin and its area is unsubstantial when compared to the area of the rest of the leather piece. One skilled in the art would find the leather mechanics of the Wheeler glove as a whole are substantially unaffected by the barrier 12a. Fig. 3 of Wheeler also shows the barrier is flush with the surrounding leather surfaces. The play and rebound characteristics of the Wheeler glove would appear to be substantially unaffected by the thin barrier 12a given its size compared to the rest of the glove. One skilled in the art would expect the barrier’s  thinness and flushness with the surface would provide no meaningful difference in terms of stress, strain, pliability, or friction characteristics. Therefore, the catching side leather of Wheeler would be considered with unaltered mechanics throughout. 
Wheeler continues to disclose: a rear side opposed in spaced relation to the catching side, opposing edges of the catching side and rear side interconnected to form a thumb edge, a finger edge, a heel, and a tip (see annotated fig. 2 above) (although not fully shown, a rear side of the glove is attached to the catching side with a looping stitch on the outer edges of the glove as shown in annotated fig. 2 above); 
a webbing extending between portions of the thumb edge and the finger edge proximate the tip (annotated fig. 2); 
a hand cavity disposed between the catching side and the rear side, the hand cavity comprising a palm cavity, a thumb cavity, and a finger cavity, the thumb cavity extends generally along the thumb edge and the finger cavity extends along the finger edge, the hand cavity opens at the heel for insertion of at least portions of a hand therein (annotated fig. 2 above, as well as inherent features of the catching mitt for purposes of receiving a hand of a wearer); 
a pocket formed in the catching side and extending from adjacent the heel toward the tip and overlying at least the palm cavity (annotated fig. 2 above); 
a target formed at least in part into a portion of the leather piece on the catching side, the target having a target color (col. 2, lines 6-17); and 
a non-target portion comprising a remainder of the leather piece on the catching side exclusive of the target, the non-target portion having a background color that differs from the target color (col. 2, lines 6-17; and col. 3, lines 38-68). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Watson US 2011/0107493 A1 (hereinafter “Watson”).
For claim 2, Wheeler does not specifically disclose the apparatus of claim 13, wherein the target color comprises a color selected from a group consisting of red, yellow, safety green, white, and pink. 
However, as previously explained, Wheeler does teach dyes or other coloring matter may be applied to the treated area to produce the desired contrast (col. 2, lines 15-17). Further, attention is directed to Watson which teaches an analogous glove apparatus with visual markers on the glove for enhancing a fielder’s ability to detect and see the glove. Specifically, Watson teaches that the selection of visibility-enhancing coloration may include the color red (see paragraph [0029] of Watson) as one example of used for a pair of contrasting spectral reflecting colors. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Wheeler would be modified wherein the target color comprises a color selected from a group consisting of red, yellow, safety green, white, and pink, for purposes of enhancing a fielder’s ability to detect and see the glove, as taught by Watson. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler. 
For claim 3, Wheeler does not specifically disclose the apparatus of claim 1, wherein the background color comprises a color is selected from a group consisting of tan and black.  
However, one skilled in the art would readily understand that baseball gloves and catcher’s mitts come in a variety of colors. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein background color comprises a color is selected from a group consisting of tan and black one skilled in the art would understand that natural leather gloves are a tan color.

	For claim 4, Wheeler does not specifically disclose the apparatus of claim 1, wherein the target area A1 of the target is between 10% and 20% of the surface area A of the catching side.  
	However, Wheeler does disclose the target is substantially less than the surface area of the catching side surface of the glove, as shown in fig. 2. Wheeler discloses the general conditions of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result to modify Wheeler to have the claimed dimensions because wherein the general conditions of the structure are taught, discovering the optimum or workable ranges for the desired target surface area requires only routine skill in the art. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Bolton US 2007/0257439 A1 (hereinafter “Bolton”).
For claim 5, Wheeler discloses the apparatus of claim 1, the target comprising: a circle having a circle color (see fig. 2 and col. 2, lines 6-17); and an annulus (12) surrounding the circle (see col. 2, lines 6-17; col 3, lines 45-56; and annotated fig. 2 above). 
	Wheeler does not specifically disclose the annulus having an annulus color that differs from the circle color.  
However, Wheeler does teach the target portion of the glove may be a bull’s-eye having a sharp outline and that dyes or other coloring matter may be applied to produce the desired contrast for causing the bull’s-eye to stand out (col. 2, lines 6-17). One of ordinary skill in the art would understand a bull’s eye target commonly comprises rings of alternating colors to draw the attention of the observer. Attention is directed to Bolton, which discloses an analogous targeting system in the same field of endeavor for directing a user’s attention and directing a thrown ball at a bull’s-eye type target (abstract of Bolton). Specifically, Bolton teaches a target with a red center and a white outer annulus (fig. 3 of Bolton). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the annulus having an annulus color that differs from the circle color, as taught by both Wheeler and Bolton, for purposes of providing  a visual distinction between portions of the target. 

	For claim 6, Wheeler does not specifically disclose the apparatus of claim 5, the diameter of the circle D2 being half of the annulus diameter D1.
However, Wheeler does teach the target portion of the glove may be a bull’s-eye having a sharp outline and that dyes or other coloring matter may be applied to produce the desired contrast for causing the bull’s-eye to stand out (col. 2, lines 6-17). One of ordinary skill in the art would understand a bull’s eye target commonly comprises rings of alternating colors to draw the attention of the observer. Attention is also directed to Bolton which discloses an analogous targeting system in the same field of endeavor for directing a user’s attention and directing a thrown ball at a bull’s-eye type target (abstract of Bolton). Specifically, Bolton teaches a target with a red center and a white outer annulus (fig. 3 of Bolton). Bolton also teaches it is common for bull’s-eye targets to comprise inner circles being generally about half of the annulus diameter (see fig. 3 of Bolton wherein D1 of annulus is 16” and D2 of circle is 8”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the diameter of the circle being generally between about half of the annulus diameter, as taught by Bolton, for purposes of providing  a visual distinction between portions of the target. 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732